DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/6/20201 have been fully considered but they are not persuasive. 
Applicant argues Beeson does not teach or suggest the claimed “liquid aerosol forming substrate” as it is defined in Applicant’s Specification. The Examiner disagrees. The instant specification discloses: “the term "liquid retention medium" refers to a component that is capable of releasably retaining a liquid aerosol-forming substrate. The liquid retention medium may be, or may comprise, a porous or fibrous material that absorbs or otherwise retains a liquid aerosol-forming substrate that it is brought into contact with while allowing the liquid aerosol-forming substrate to be released by vaporization” [page 4, lines 1-5]. Beeson teaches the substrate element comprises, for example, a porous ceramic material, with liquid aerosol-forming substrate applied thereto [0053, 0055, 0059]. The substrate element is heated for volatilization of the aerosol forming components contained therein, forming an aerosol that is entrained in drawn air [0030, 0070]. The Examiner maintains that the substrate element of Beeson corresponds directly to the liquid retention medium as defined in Applicant’s specification: a porous material retaining a liquid aerosol-forming substrate that is released by vaporization. Beeson further discloses that the substrate element may be an open-cell foam [0060], a specific example of a liquid retention medium according to Applicant’s specification [page 5, bottom paragraph]. The evidence clearly contradicts Applicant’s allegation that Beeson does not teach or suggest the claimed “liquid aerosol forming substrate” as it is defined in Applicant’s Specification. 
Applicant argues Beeson does not teach a liquid aerosol-forming substrate. As noted above, Beeson specifically teaches a liquid-aerosol forming substrate. The fact that this liquid aerosol-forming substrate is applied to a solid substrate or liquid retention medium does not mean that a liquid-aerosol forming substrate is no longer present in the article of Beeson. In any event, the rejection of claim 14 is based on the combination of Beeson and Woodcock. In the combination, the liquid aerosol-forming 
Applicant argues one of ordinary skill in the art would not have been motivated to include the frangible capsule of Woodcock with the article of Beeson. The Examiner disagrees. Woodcock cites explicit motivation for providing an aerosol generating agent within a frangible capsule, stating that it gives the consumer control over the puff profile of the product [0035]. One of ordinary skill in the art would have been motivated for this reason. Woodcock further discloses encapsulation increases the stability of the agent and prevent its migration within the product [0016], providing even further motivation for the combination. As the liquid-aerosol forming substrate of Beeson is applied to the liquid-retention medium, modifying Beeson such that the liquid-aerosol forming substrate is contained within a frangible capsule would naturally result in the frangible capsule being disposed within the liquid-retention medium already present in Beeson. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson (US 2017/0055576) in view of Woodcock (US 2012/0298123). 
Regarding claims 14 and 19, 
Besso does not teach the liquid aerosol-forming substrate being releasably contained within a frangible capsule. Woodcock teaches a heater aerosol-generating article wherein the liquid aerosol-forming substrate being releasably contained within a frangible capsule to increase the stability of the substrate, prevent its migration within the product, and give the consumer control over the puff profile of the product [0016, 0017, 0035]. It would have been obvious to one of ordinary skill in the art to modify the article of Besso such that the liquid aerosol-forming substrate is releasably contained within a frangible capsule for the reasons above taught by Woodcock. The frangible capsule of modified Beeson would thereby be disposed within the liquid retention medium. 
Regarding claim 20, Beeson teaches the liquid aerosol-forming substrate comprises between 10 weight percent and 25 weight percent water, an aerosol former, and at least one flavourant [0052, 0056, 0057]. Regarding the amount of water, the result-effective adjustment of particular conventional working conditions (e.g., determining suitable amount of each component) is deemed merely a judicious selection and routine optimization which is well within the purview of the skilled artisan. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 21, Beeson teaches a mouthpiece filter 140 disposed at the mouth end of the article [0065]. 
Regarding claims 22 and 23, . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson and Woodcock as applied to claim 14 above, and further in view of Beard (US 2012/0255569).
Modified Beeson does not disclose the liquid retention medium is in the form of a tube having a lumen and the frangible capsule is disposed within the lumen of the tube. Beard teaches a smoking article wherein filter material is in the form of a tube having a lumen and the frangible capsule is disposed within the lumen of the tube so as to facilitate ease of breaking of the capsule [Fig. 10; 0068]. It would have been obvious to one of ordinary skill in the art to configure the liquid retention medium of modified Beeson is in the form of a tube having a lumen and the frangible capsule is disposed within the lumen of the tube so as to facilitate ease of breaking of the capsule. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson and Woodcock as applied to claim 14 above, and further in view of Maeder (US 2009/0065011).
Beeson teaches the liquid retention medium comprises porous ceramic [0055]. An absorbent polymer is not disclosed. Maeder teaches a smoking article wherein a liquid retention medium comprises porous ceramic or naturally occurring or synthetic polymeric materials such as cellulose and chemically modified cellulose [0043, 0059], i.e. an absorbent polymer. It would have been obvious to one of ordinary skill in the art to use an absorbent polymer in modified Beeson to achieve the predictable result of retaining the liquid upon release from the capsule. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson and Woodcock as applied to claim 14 above, and further in view of Mironov (US 2015/0122273).
Modified Beeson is silent to a cooling section. Mironov teaches a smoking article comprising a cooling section [0070], which would have been obvious to one of ordinary skill in the art to dispose from the liquid aerosol-forming substrate of modified Beeson for cooling the aerosol.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson and Woodcock as applied to claim 14 above, and further in view of Potter (US 2014/0261486).
As an alternative to the rejection of claim 20 above, Potter teaches a liquid aerosol-forming substrate comprising between 10 and 20 weight percent water [0051]. As this is a conventional water content known in the art, it would have been obvious to one of ordinary skill in the art to apply to the liquid aerosol-forming substrate of modified Beeson to achieve predictable results. 
Allowable Subject Matter
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no teaching or reasonable suggestion in the prior art to modify the heated aerosol-generating article of Beeson in view of Woodcock as applied to claim 14 above to further include a heat diffuser being in thermal contact with the combustible heat-generating element and disposed between the combustible heat-generating element and the liquid aerosol-forming substrate, air entering the heated aerosol-generating article through an inlet flowing through the heat diffuser to be heated before flowing over the liquid aerosol-generating substrate to form an aerosol
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC YAARY/Examiner, Art Unit 1747